Citation Nr: 9935693	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-24 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for impotence as a residual of a 
radical prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1948 to July 
1952, and from January to April 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision, in which the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
impotence.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  On September 25 1988, the appellant authorized VA to 
perform a radical prostatectomy after being advised that 
impotence was a risk associated with this procedure.  
Following the radical prostatectomy, his impotence underwent 
a permanent increase in severity.

3.  The aggravation of the appellant's impotence was not an 
intended result of his radical prostatectomy performed by VA.


CONCLUSION OF LAW

The criteria for disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for impotence aggravated by radical 
prostatectomy are met. 38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.358 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, his VA clinical records have been 
associated with the claims folder, and opinions from two VA 
physicians have been obtained.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

The appellant contends that, pursuant to the provisions of 
38 U.S.C.A. § 1151, he is entitled to compensation for 
impotence as a residual of a radical prostatectomy performed 
by VA.  According to his statements of record and his May 
1997 testimony before the undersigned, he admits that, prior 
to his radical prostatectomy, he manifested a "small 
degree" of impotence.  In this respect, he indicated that he 
was capable of obtaining and maintaining an erection without 
the use of medication or prosthetic device.  Following his 
surgery, however, he indicated that his impotence became 
complete.  He believed that his impotence was an unintended 
residual of his prostate surgery and that VA physicians told 
him that his impotence stemmed from his prostate surgery.  He 
further contended that he was never informed that impotence 
might result from his radical prostatectomy and that he never 
signed a consent form informing him of such a possibility.

Pertinent VA clinical records show that, during a 
hospitalization in April 1985, the appellant complained of 
"problems maintaining [an] erection."  He was diagnosed 
with prostatitis and impotence secondary to prostatitis.  He 
was prescribed Septra- DS which, "hopefully," would result 
in resolution of his impotence.  In the summer of 1988, he 
was hospitalized due to a bladder obstruction secondary to 
what was felt to be benign prostatic hypertrophy (BPH).  His 
initial nursing assessment recorded his complaint of 
"difficulty to get and maintain erection."  He underwent a 
transurethral resection of his prostate (TURP) and a 
pathological specimen returned as showing well- 
differentiated carcinoma of the prostate July 1988.

During VA hospitalization in August 1988, the appellant 
discussed with his physicians the options of a radical 
prostatectomy (total removal of the prostate gland) versus X-
ray therapy versus observation.  He opted for surgical 
treatment.  On September 25, 1988, he signed a Standard Form 
522 authorizing VA to "remove pelvic lymph nodes, if 
nec[essary], then remove prostate."  This form contained a 
hand- written section as follows: 

"[r]isks - anesthesia, bleeding, infection, 
impotence, incontinence, rectal injury."

His signature, as well as the signature of a witness, 
immediately followed a paragraph which stated:

"PATIENT: I understand the nature of the proposed 
procedure(s), attendant risks involved, and 
expected results, as described above, and hereby 
request such procedure(s) be performed."

On September 26, 1988, the appellant underwent a radical 
prostatectomy.  The evidence shows that, since the radical 
prostatectomy, he has been impotent.  VA pension and 
compensation examination, dated in January 1993, indicated a 
diagnosis of impotency secondary to radical prostatectomy.

On a compensation and pension examination report, dated in 
January 1998, a VA examiner opined that 70% of patients who 
undergo a radical prostatectomy manifest impotence secondary 
to the procedure.  The appellant's impotence did undergo a 
permanent increase in severity secondary to the procedure.  
The examiner further opined that, while impotence was not an 
intended result of the surgical procedure, it was one of the 
comorbidities associated with a radical prostatectomy.  In 
January 1999, a separate VA examiner, who reviewed the claims 
folder, concurred with the above- mentioned opinion.

As stated above, the appellant contends that, pursuant to the 
provisions of 38 U.S.C.A. § 1151, he is entitled to 
compensation for impotency secondary to a radical 
prostatectomy performed by VA.  The current provisions of 
38 U.S.C.A. § 1151, which require that entitlement to 
benefits for any injury or disease resulting from VA 
treatment be established by proof of fault or accident on the 
part of VA, only apply to claims filed on or after October 1, 
1997.  VA O.G.C. PREC. 01-99 (February 16, 1999).  See 
generally Brown v. Gardner, 513 U.S. 115 (1994).  The 
appellant's claim, which was initially adjudicated in May 
1995, is governed by the former provisions of 38 U.S.C.A. § 
1151 which, in pertinent part, provided that:

"Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, 
... and not the result of such veteran's own 
willful misconduct, and such injury or aggravation 
results in additional disability ..., disability 
or death compensation... shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service- connected."

The enabling regulation in effect in May 1995, 38 C.F.R. § 
3.358, provided, in pertinent part, that:

"Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran ...  'Necessary 
consequences' are those which are intended to 
result from, or where intended to result from, the 
examination or medical or surgical treatment 
administered.  Consequences otherwise certain or 
intended to result from a treatment will not be 
considered uncertain or unintended solely because 
it had not been determined at the time consent was 
given whether that treatment would in fact be 
administered."

38 C.F.R. § 3.358(c)(3) (1995).  To prevail, it was necessary 
to show that any additional disability, or aggravation of a 
disease or injury, was actually the result of VA treatment 
and not merely coincidental therewith.  38 C.F.R. § 3.358(c) 
(1995).  The Supreme Court of the United States interpreted 
the above- mentioned provisions as requiring proof of a 
causal connection between VA medical treatment and additional 
disability.  Gardner, 115 S.Ct. at 556 n3 ("[i]t would be 
unreasonable ... to believe that Congress intended to 
compensate veterans for the necessary consequences of 
treatment to which they consented (i.e., compensating a 
veteran who consents to the amputation of a gangrenous limb 
for the loss of limb)."

Upon review of the above- mentioned evidence, the Board 
finds, by a preponderance of the evidence, that compensation 
for impotence as a residual of a radical prostatectomy under 
the provisions of 38 U.S.C.A. § 1151 is warranted.  The 
medical evidence shows that while the appellant had some 
degree of impotence prior to the surgery, the impotence 
underwent a permanent increase in severity secondary to the 
surgery.  As is reflected in the consent form he signed prior 
to surgery, impotence is a recognized risk factor of this 
type of surgery.  Even so, impotence (or increase in 
impotence) cannot be said to be an intended result of the 
surgery.  This being the case, he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151 for aggravation of impotence 
as a result of VA treatment.


ORDER

Disability compensation under the provisions of 38 U.S.C.A. § 
1151 for impotence as a residual of a radical prostatectomy 
is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

